Case 2:20-cv-02291-DOC-KES Document 256 Filed 03/29/21 Page 1 of 3 Page ID #:4455




    1 RODRIGO A. CASTRO-SILVA (SBN 185251), County Counsel
      rcastro-silva@counsel.lacounty.gov
    2 LAUREN M. BLACK (SBN 192302), Assistant County Counsel
    3 AMIE S. PARK (SBN 273346), Deputy County Counsel
      500 West Temple Street, Suite 468
    4 Los Angeles, California 90012
      Telephone: (213) 974-1830
    5 Facsimile: (213) 626-7446
    6 BYRON J. MCLAIN (SBN 257191)
    7 bmclain@foley.com
      FOLEY & LARDNER, LLP
    8 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
    9 Telephone: (310) 972-4500
   10 Facsimile: (213) 486-0065
   11 LOUIS R. MILLER (SBN 54141)
      smiller@millerbarondess.com
   12 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
   13 MILLER BARONDESS, LLP
   14 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   15 Telephone: (310) 552-4400
      Facsimile: (310) 552-8400
   16
   17 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   18
   19                          UNITED STATES DISTRICT COURT
   20              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 LA ALLIANCE FOR HUMAN                          CASE NO. 2:20-cv-02291 DOC-KES
      RIGHTS, et al.,
   23                                                DEFENDANT LOS ANGELES
                 Plaintiffs,                         COUNTY’S NOTICE OF MOTION
   24                                                TO DISMISS
           v.
   25                                                Hearing Date: May 10, 2021
   26 CITY OF LOS ANGELES, et al.,                   Time: 8:30 a.m.
                                                     Location: Courtroom 9D
   27                  Defendants.
                                                     Assigned to the Hon. David O. Carter
   28                                                and Magistrate Judge Karen E. Scott
        503239.1                                                  Case No. 2:20-cv-02291 DOC-KES
                      DEFENDANT LOS ANGELES COUNTY’S NOTICE OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 256 Filed 03/29/21 Page 2 of 3 Page ID #:4456




    1 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2              PLEASE TAKE NOTICE THAT, pursuant to Rules 12(b)(1) and 12(b)(6)
    3 of the Federal Rules of Civil Procedure, Defendant Los Angeles County (the
    4 “County”) hereby moves to dismiss all claims asserted by Plaintiffs in the
    5 Complaint against the County for lack of subject matter jurisdiction and for failure
    6 to state a claim. This Motion is set for hearing on May 10, 2021 before the
    7 Honorable David O. Carter in the United States District Court, Central District of
    8 California, Western Division, located at 411 West Fourth Street, Courtroom 9D,
    9 Santa Ana, CA, 92701-4516.
   10              The Motion is well-taken. Under Rule 12(b)(1), dismissal for lack of subject
   11 matter jurisdiction should be granted because Plaintiffs have not sufficiently alleged
   12 Article III standing and “prudential” standing to assert their claims against the
   13 County. Plaintiffs have not alleged injuries that are “fairly traceable” to the alleged
   14 conduct of the County. Plaintiffs’ claims are also not redressible because the broad
   15 and unmanageable injunction that they seek cannot be issued by this Court. Further,
   16 as a prudential matter, this Court cannot exercise jurisdiction because Plaintiffs are
   17 asserting generalized grievances against the County on behalf of third parties not
   18 before the Court and seek remedies that cannot be awarded by this Court.
   19              In addition, under Rule 12(b)(6), Plaintiffs have not stated any of their federal
   20 or state law claims against the County. Plaintiffs’ federal claims against the County
   21 are all asserted under 42 U.S.C. section 1983 and allege violations of the Fourteenth
   22 Amendment to the United States Constitution. But these claims fail because
   23 Plaintiffs have not alleged that (1) the County infringed fundamental rights or
   24 engaged in arbitrary action that shocks the conscience, (2) the County discriminated
   25 against suspect classes with deliberate indifference, (3) the County’s officials
   26 affirmatively placed any Plaintiff in imminent risk of bodily harm, or (4) that the
   27 County could be liable, even if any of the above had been alleged, because the harm
   28 was caused by an official County policy, practice or custom under Monell.
        503239.1                                                     Case No. 2:20-cv-02291 DOC-KES
                         DEFENDANT LOS ANGELES COUNTY’S NOTICE OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 256 Filed 03/29/21 Page 3 of 3 Page ID #:4457




    1              Plaintiffs’ state law claims fail as well because Plaintiffs invoke state statutes
    2 that grant the County discretion over how to spend funds and provide services to
    3 combat homelessness. Further, the common law claims fail for an additional reason
    4 as the County and its policy-making officials are immune from suit under the
    5 California Government Code.
    6              This Motion is made following the conference of counsel pursuant to L.R. 7-3
    7 that took place on Monday, March 22, 2021. (Declaration of Mira Hashmall
    8 ¶ 20 & Ex. 19.) This Motion is based on this Notice, the accompanying
    9 Memorandum of Law, the Declaration of Mira Hashmall and exhibits attached
   10 thereto, the Request for Judicial Notice, the pleadings and records on file in this
   11 action, and any further evidence or argument received by the Court in connection
   12 with the Motion.
   13
   14 DATED: March 29, 2021                       MILLER BARONDESS, LLP
   15
   16
                                                  By:        /s/ Louis R. Miller
   17
                                                         LOUIS R. MILLER
   18                                                    Attorneys for Defendant
   19                                                    COUNTY OF LOS ANGELES

   20
   21
   22
   23
   24
   25
   26
   27
   28
        503239.1
                                                    2                Case No. 2:20-cv-02291 DOC-KES
                         DEFENDANT LOS ANGELES COUNTY’S NOTICE OF MOTION TO DISMISS
